DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Claims 1, 5, 11 and 19 have been amended.
Claims 1-22 are pending with claims 11-22 being withdrawn from consideration, as directed to the non-elected group.
Election/Restrictions
Claims 1-10 are allowable. The restriction requirement between groups, as set forth in the Office action mailed on December 13, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 13, 2019 is partially withdrawn.  Claims 11-22, directed to a battery support structure are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest available prior art is that previously cited, including NAKAMORI et al, STEPHAN et al, EMA et al and WAGNER et al, and newly cited SCHAEFER (US PG PUB 2014/0079965) and BRYER et al (US Patent 7,913,788).  In reference to claims 1, 11 and 19, these references fail to show the node to comprise “a consistent cross-section shape extending between the bottom surface and top surface of the corner node” defined by “an interior wall spaced from an exterior wall to provide a hollow volume that extends between openings at the bottom and top surfaces” wherein top and bottom is defined relative to the vehicle utilizing the battery tray.  NAKAMORI et al and EMA et al in particular show the use of internal reinforcements to form hollow volumes therein a reinforcement member or corner node (figure 4 of NAKAMORI, figure 11 of EMA et al) but shows these volumes to be laterally extending not vertically oriented volumes.  Newly cited SCHAEFER et al discusses the use of a honeycomb design within frame members to provide structure while assuring a lightweight design in paragraph 41.  Moreover, BRYER et al teaches the use of a honeycomb core or vertical reinforcements (figure 1, column 2, line 54-column 3, line 8) but fails to address the use of openings at each end of the hollow volumes formed via the internal reinforcements.  In light of these disclosures, the prior art lacks a teaching, suggestion or motivation for orienting the honeycomb or internal reinforcements of the battery tray frame members vertically (relative to the vehicle’s top and bottom) and to cause openings to be formed at the top and bottom of the frame portions with hollow volumes extending between.  It is the position of the examiner the claims read free of the available prior art as the corner node (of claim 1 or nodes of claim 11) and module node (of claim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/10/2021

/ELI S MEKHLIN/Primary Examiner, Art Unit 1796